DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 5-9, and 11-16 of U.S. Patent No. 11,004,686. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 5-9, and 11-16 of U.S. Patent No. 11,004,686 disclose the limitations of claims 1-3 and 6-16 of the instant application. Particularly, claim 4, as it inherits the limitations of claim 1, discloses all limitations of claim 1 of the instant application.
17/225,727
U.S. Patent No. 11,004,686
1. A bonding method for bonding a first substrate and a second substrate, the bonding
method comprising:
forming a protrusion at a partial region of the first substrate;



measuring a position of the first substrate after the protrusion is formed in the first substrate; and
bonding the first substrate and the second substrate by contacting at least a part of the protrusion of the first substrate with a surface of the second substrate to form a contact region and enlarging the contact region by releasing hold of the first substrate.




2. The bonding method according to claim 1, wherein forming the protrusion comprises
forming the protrusion in the first substrate by abutting the partial region of the first
substrate on a projection provided in advance to a holding surface of a holding section for holding the first substrate, while holding other regions of the first substrate onto the holding surface.
3. The bonding method according to claim 1, comprising aligning the first substrate and the second substrate after the protrusion is formed in the first substrate.
6. The bonding method according to claim 1, comprising curving the second substrate, wherein the bonding the first substrate and the second substrate comprises contacting the protrusion of the first substrate and a curved surface of the second substrate with each other.
7. The bonding method according to claim 1, wherein the bonding the first substrate
and the second substrate comprises starting enlarging the contact region after a predetermined bonding strength is obtained between the protrusion of the first substrate and the second substrate after contacting the protrusion with the second substrate.
8. The bonding method according to claim 1, wherein the bonding the first substrate
and the second substrate comprises starting enlarging the contact region after vibration
in at least one of the first substrate and the second substrate stops after contacting the protrusion of the first substrate with the second substrate.
9. The bonding method according to claim 1, wherein the bonding the first substrate and the second substrate further comprises releasing hold of the first substrate after contacting the protrusion of the first substrate with the second substrate, and then inhibiting the contact region from enlarging by continuing holding a part of the first substrate until vibration in the released first substrate stops.
10. The bonding method according to claim 1, comprising releasing hold of the first substrate at least in a region adjacent to the protrusion before contacting the protrusion of the first substrate with the surface of the second substrate.
11. A bonding device for bonding a first substrate and a second substrate, the bonding device comprising:
a forming section configured to form a protrusion at a partial region of the first substrate;


a measuring section configured to measure a position of the first substrate after the protrusion is formed in the first substrate; and
a bonding section configured to bond the first substrate and the second substrate by contacting at least a part of the protrusion of the first substrate with a part of a surface of the second substrate to form a contact region and enlarging the contact region by releasing hold of the first substrate.
12. The bonding device according to claim 11, comprising an aligning section configured to align the first substrate and the second substrate after the protrusion is formed in the first substrate.
13. The bonding device according to claim 11, comprising a holding section configured
to hold the first substrate, wherein:
the holding section comprises a main body having a holding surface for holding the first substrate;
the forming section is provided to the main body, and comprises a projecting member at least partially protruding from the holding surface; and
the protrusion is formed in a partial region of the first substrate when the first substrate is held on the holding surface and the partial region abuts the projecting member.
14. The bonding device according to claim 13, wherein: a recess is formed in the holding surface; and the projecting member is disposed within the recess, and comprises an abutting portion having a height that is larger than a depth of the recess.
15. The bonding device according to claim 13, wherein the projecting member is detachably fixed to the main body.
16. The bonding device according to claim 13, wherein the projecting member comprises a suctioning section configured to suction a part of the first substrate abutting thereon.
1. A bonding method for bonding a first substrate and a second substrate, the bonding method comprising: 
forming a protrusion at a partial region of the first substrate, the protrusion having a larger curvature than regions of the first substrate other than the partial region;
 measuring a position of the first substrate after the protrusion is formed in the first substrate; and 
bonding the first substrate and the second substrate by contacting the protrusion of the first substrate with a surface of the second substrate to form a contact region and enlarging the contact region.
4. The bonding method according to claim 1, wherein the bonding the first substrate and the second substrate further comprises enlarging the contact region by releasing hold of the first substrate while holding one side of the second substrate.
2. The bonding method according to claim 1, wherein the forming a protrusion comprises forming the protrusion in the first substrate by abutting the partial region of the first substrate on a projection provided in advance to a holding surface of a holding section for holding the first substrate, while holding other regions of the first substrate onto the holding surface.
3. The bonding method according to claim 1, comprising aligning the first substrate and the second substrate after the protrusion is formed in the first substrate.
5. The bonding method according to claim 1, comprising curving the second substrate, wherein the bonding the first substrate and the second substrate comprises contacting the protrusion of the first substrate and a curved surface of the second substrate with each other.
6. The bonding method according to claim 1, wherein the bonding the first substrate and the second substrate comprises starting enlarging the contact region after a predetermined bonding strength is obtained between the protrusion of the first substrate and the second substrate after contacting the protrusion with the second substrate.
7. The bonding method according to claim 1, wherein the bonding the first substrate        and the second substrate comprises starting enlarging the contact region after vibration in at least one of the first substrate and the second substrate stops after contacting the protrusion of the first substrate with the second substrate.
8. The bonding method according to claim 1, wherein the bonding the first substrate and the second substrate further comprises releasing hold of the first substrate after contacting the protrusion of the first substrate with the second substrate, and then inhibiting the contact region from enlarging by continuing holding a part of the first substrate until vibration in the released first substrate stops.
9. The bonding method according to claim 1, comprising releasing hold of the first substrate at least in a region adjacent to the protrusion before contacting the protrusion of the first substrate with the surface of the second substrate.
11. A bonding device for bonding a first substrate and a second substrate, the bonding device comprising: 
a forming section configured to form a protrusion at a partial region of the first substrate, the protrusion having a larger curvature than regions of the first substrate other than the partial region; 
a measuring section configured to measure a position of the first substrate after the protrusion is formed in the first substrate; and 
a bonding section configured to bond the first substrate and the second substrate by contacting the protrusion of the first substrate with a part of a surface of the second substrate to form a contact region and enlarging the contact region.


12. The bonding device according to claim 11, comprising an aligning section configured to align the first substrate and the second substrate after the protrusion is formed in the first substrate.
13. The bonding device according to claim 11, comprising a holding section configured to hold the first substrate, wherein: 
the holding section comprises a main body having a holding surface for holding the first substrate; 
the forming section is provided to the main body, and comprises a projecting member at least partially protruding from the holding surface; and 
the protrusion is formed in a partial region of the first substrate when the first substrate is held on the holding surface and the partial region abuts the projecting member.
14. The bonding device according to claim 13, wherein: a recess is formed in the holding surface; and the projecting member is disposed within the recess, and comprises an abutting portion having a height that is larger than a depth of the recess.
15. The bonding device according to claim 13, wherein the projecting member is detachably fixed to the main body.
16. The bonding device according to claim 13, wherein the projecting member comprises a suctioning section configured to suction a part of the first substrate abutting thereon.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5-7, 11-15, 17-18, 20-21, 23-24, and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (U.S. Patent Application Publication No. 2015/0044786).
Regarding to claim 1, Huang teaches a bonding method for bonding a first substrate and a second substrate, the bonding method comprising:
forming a protrusion at a partial region of the first substrate (Fig. 4, [0029], lines 1-5);
measuring a position of the first substrate after the protrusion is formed in the first substrate (Fig. 4, [0014], last 10 lines; [0030], lines 5-12, a position is the alignment mark); and
bonding the first substrate and the second substrate by contacting at least a part of the protrusion of the first substrate with a surface of the second substrate to form a contact region and enlarging the contact region by releasing hold of the first substrate (Fig. 5, [0037], last 5 lines, pressure by pin 124 is released, the contact region is enlarged and finally, entire surface of substrates 120b contacts entire surface of substrates 120b).
Regarding to claim 2, Huang teaches forming the protrusion comprises forming the protrusion in the first substrate by abutting the partial region of the first substrate on a projection provided in advance to a holding surface of a holding section for holding the first substrate, while holding other regions of the first substrate onto the holding surface (Figs. 3-4).
Regarding to claim 3, Huang teaches aligning the first substrate and the second substrate after the protrusion is formed in the first substrate (Fig. 4, [0030], lines 1-8).
Regarding to claim 5, Huang teaches during bonding the first substrate and the second substrate, holding of the second substrate is maintained (Figs. 4-5, during bonding the first substrate 120b and the second substrate 120a, holding of the second substrate 120a is maintained).
Regarding to claim 6, Huang teaches curving the second substrate, wherein the bonding the first substrate and the second substrate comprises contacting the protrusion of the first substrate and a curved surface of the second substrate with each other (Fig. 4, the bonding the first substrate 120b and the second substrate 120a comprises contacting the protrusion of the first substrate 120b and a curved surface of the second substrate 120a with each other).
Regarding to claim 7, Huang teaches the bonding the first substrate and the second substrate comprises starting enlarging the contact region after a predetermined bonding strength is obtained between the protrusion of the first substrate and the second substrate after contacting the protrusion with the second substrate ([0032], lines 1-5).
Regarding to claim 11, Huang teaches a bonding device for bonding a first substrate and a second substrate, the bonding device comprising:
a forming section configured to form a protrusion at a partial region of the first substrate (Fig. 4, [0029], lines 1-5);
a measuring section configured to measure a position of the first substrate after the protrusion is formed in the first substrate (Fig. 4, [0030], lines 5-10); and
a bonding section configured to bond the first substrate and the second substrate by contacting at least a part of the protrusion of the first substrate with a part of a surface of the second substrate to form a contact region and enlarging the contact region by releasing hold of the first substrate (Fig. 5, [0037, last 5 lines, pressure by pin 124 is released, the contact region is enlarged and finally, entire surface of substrates 120b contacts entire surface of substrates 120b). 
Regarding to claim 12, Huang teaches an aligning section configured to align the first substrate and the second substrate after the protrusion is formed in the first substrate ([0021], lines 1-6).
Regarding to claim 13, Huang teaches  a holding section configured to hold the first substrate, wherein:
the holding section comprises a main body having a holding surface for holding the first substrate (Figs. 3-5, element 104b);
the forming section is provided to the main body, and comprises a projecting member at least partially protruding from the holding surface (Figs. 3-5, element 124); and
the protrusion is formed in a partial region of the first substrate when the first substrate is held on the holding surface and the partial region abuts the projecting member (Fig. 4, region 126).
Regarding to claim 14, Huang teaches a recess is formed in the holding surface (Fig. 3, element 114); and the projecting member is disposed within the recess, and comprises an abutting portion having a height that is larger than a depth of the recess (Fig. 3, projecting member 124 is disposed within the recess 114, and comprises an abutting portion having a height that is larger than a depth of the recess).
Regarding to claim 15, Huang teaches the projecting member is detachably fixed to the main body (Fig. 3).
Regarding to claim 17, Huang teaches a bonding method for bonding a first substrate and a second substrate, the bonding method comprising:
forming a protrusion at a partial region of the first substrate by holding the first substrate on a holding surface of a holding section, the holding surface being provided with a projection at least partially protruding from the holding surface (Fig. 4, forming a protrusion at a partial region of the first substrate 120b by holding the first substrate on holding surface of a holding section 104b, the holding surface being provided with a projection 124 at least partially protruding from the holding surface); and
bonding the first substrate and the second substrate by contacting at least a part of the protrusion of the first substrate with a surface of the second substrate to form a contact region and enlarging the contact region (Figs. 4-5, [0037], last 5 lines, bonding the first substrate 120b and the second substrate 120a by contacting at least a part of the protrusion of the first substrate 120b with a surface of the second substrate 120a to form a contact region,  the contact region is enlarged and finally, entire surface of substrates 120b contacts entire surface of substrates 120b).
Regarding to claim 18, Huang teaches measuring a position of the first substrate after the protrusion is formed in the first substrate ([0030], lines 5-10).
Regarding to claim 20, Huang teaches a bonding method for bonding a first substrate and a second substrate, the bonding method comprising:
providing a projection with a holding surface of a holding section, the projection at least partially protruding from the holding surface by a predetermined fixed amount (Fig. 4, providing projection with holding surface, which is bottom surface of holder 104b, the projection 124 partially protruding from the holding surface by a predetermined fixed amount);
forming a protrusion at a partial region of the first substrate by holding the first substrate on the holding surface of the holding section (Fig. 4, protrusion at a partial region of the first substrate 120b by holding the first substrate on the holding surface  of the holding section 104b); and
bonding the first substrate and the second substrate by contacting at least a part of the protrusion of the first substrate with a surface of the second substrate to form a contact region and enlarging the contact region (Figs. 4-5, bonding the first substrate 120b and the second substrate 120a by contacting at least a part of the protrusion of the first substrate with a surface of the second substrate to form a contact region, the contact region is enlarged and finally, entire surface of substrates 120b contacts entire surface of substrates 120b).
Regarding to claim 21, Huang teaches measuring a position of the first substrate after the protrusion is formed in the first substrate ([0030], lines 5-10).
Regarding to claim 23, Huang teaches a bonding method for bonding a first substrate and a second substrate, the bonding method comprising:
forming a protrusion at a partial region of the first substrate, the protrusion protruding by a constant amount from regions of the first substrate other than the partial region (Fig. 4, forming a protrusion at a partial region of the first substrate 120b, the protrusion protruding by a constant amount from regions of the first substrate other than the partial region); and
bonding the first substrate and the second substrate by contacting at least a part of the protrusion of the first substrate with a surface of the second substrate to form a contact region and enlarging the contact region (Figs. 4-5, bonding the first substrate 120b and the second substrate 120a by contacting at least a part of the protrusion of the first substrate with a surface of the second substrate to form a contact region, the contact region is enlarged and finally, entire surface of substrates 120b contacts entire surface of substrates 120b).  
Regarding to claim 24, Huang teaches measuring a position of the first substrate after the protrusion is formed in the first substrate ([0030], lines 5-10).
Regarding to claim 26, Huang teaches a bonding device for bonding a first substrate and a second substrate, the bonding device comprising:
a holding section configured to hold the first substrate on a holding surface (Fig 3, holding section 104b configured to hold the first substrate 120b on a holding surface);
a forming section that includes a projection at least partially protruding from the holding surface of the holding section and is configured to form a protrusion at a partial region of the first substrate (Fig. 4, forming section that includes a projection 124 at least partially protruding from the holding surface of the holding section 104b and is configured to form a protrusion at a partial region of the first substrate 120b); and
a bonding section configured to bond the first substrate and the second substrate by contacting at least a part of the protrusion of the first substrate with a part of a surface of the second substrate to form a contact region (Fig. 4, bond the first substrate 120b and the second substrate 120a by contacting at least a part of the protrusion of the first substrate 120b with a part of a surface of the second substrate 120a to form a contact region) and enlarging the contact region by releasing hold of the first substrate (Fig. 5, [0037], last 5 lines, pressure by pin 124 is released, the contact region is enlarged and finally, entire surface of substrates 120b contacts entire surface of substrates 120b). 
Regarding to claim 27, Huang teaches the projection protrudes from the holding surface of the holding section by a predetermined fixed amount (Fig. 4).
Regarding to claim 28, Huang teaches a bonding device for bonding a first substrate and a second substrate, the bonding device comprising:
a forming section configured to form a protrusion at a partial region of the first substrate, the protrusion protruding by a constant amount from regions of the first substrate other than the partial region (Figs. 3-4, [0015], last 6 lines); and
a bonding section configured to bond the first substrate and the second substrate by contacting at least a part of the protrusion of the first substrate with a part of a surface of the second substrate to form a contact region and enlarging the contact region by releasing hold of the first substrate (Fig. 4, bond the first substrate 120b and the second substrate 120a by contacting at least a part of the protrusion of the first substrate 120b with a part of a surface of the second substrate 120a to form a contact region; Fig. 5, [0037], last 5 lines, pressure by pin 124 is released, the contact region is enlarged and finally, entire surface of substrates 120b contacts entire surface of substrates 120b).
Claims 13-17, 20, 23, and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (U.S. Patent No. 9,576,827).
Regarding to claim 13, Liu teaches  a holding section configured to hold the first substrate, wherein:
the holding section comprises a main body having a holding surface for holding the first substrate (Figs. 3-5, element 101);
the forming section is provided to the main body, and comprises a projecting member at least partially protruding from the holding surface (Figs. 3-5, element 111); and
the protrusion is formed in a partial region of the first substrate when the first substrate is held on the holding surface and the partial region abuts the projecting member (Fig. 4, the center portion of substrate 301).
Regarding to claim 14, Liu teaches a recess is formed in the holding surface (Fig. 4, the recess is the opening 107 around element 111); and the projecting member is disposed within the recess, and comprises an abutting portion having a height that is larger than a depth of the recess (Fig. 3, projecting member 111 is disposed within the recess and comprises an abutting portion having a height that is larger than a depth of the recess).
Regarding to claim 15, Liu teaches the projecting member is detachably fixed to the main body (Fig. 4).
Regarding to claim 16, Liu teaches the projecting member comprises a suctioning section configured to suction a part of the first substrate abutting thereon (Fig. 4, column 2, lines 44-46, openings 107 connected to vacuum pump 109).
Regarding to claim 17, Liu teaches a bonding method for bonding a first substrate and a second substrate, the bonding method comprising:
forming a protrusion at a partial region of the first substrate by holding the first substrate on a holding surface of a holding section, the holding surface being provided with a projection at least partially protruding from the holding surface (Fig. 4, forming protrusion at a partial region of the first substrate 301 by holding the first substrate on holding surface of a holding section 101, the holding surface being provided with a projection 111 at least partially protruding from the holding surface); and
bonding the first substrate and the second substrate by contacting at least a part of the protrusion of the first substrate with a surface of the second substrate to form a contact region (Fig. 4, bonding the first substrate 301 and the second substrate 303 by contacting at least a part of the protrusion of the first substrate 303 with a surface of the second substrate 303 to form a contact region),  and enlarging the contact region (Fig, 5, the contact region is enlarged and finally, entire surface of substrates 301 contacts entire surface of substrates 303).
Regarding to claim 20, Liu teaches a bonding method for bonding a first substrate and a second substrate, the bonding method comprising:
providing a projection with a holding surface of a holding section, the projection at least partially protruding from the holding surface by a predetermined fixed amount (Fig. 4, providing projection with holding surface, which is bottom surface of holder 101, the projection 111 partially protruding from the holding surface by a predetermined fixed amount);
forming a protrusion at a partial region of the first substrate by holding the first substrate on the holding surface of the holding section (Fig. 4, protrusion at a partial region of the first substrate 301 by holding the first substrate on the holding surface  of the holding section 101); and
bonding the first substrate and the second substrate by contacting at least a part of the protrusion of the first substrate with a surface of the second substrate to form a contact region (Fig. 4, bonding the first substrate 301 and the second substrate 303 by contacting at least a part of the protrusion of the first substrate 303 with a surface of the second substrate 303 to form a contact region),  and enlarging the contact region (Fig, 5, the contact region is enlarged and finally, entire surface of substrates 301 contacts entire surface of substrates 303).
Regarding to claim 23, Liu teaches a bonding method for bonding a first substrate and a second substrate, the bonding method comprising:
forming a protrusion at a partial region of the first substrate, the protrusion protruding by a constant amount from regions of the first substrate other than the partial region (Fig. 4, forming a protrusion at a partial region of the first substrate 301, the protrusion protruding by a constant amount from regions of the first substrate other than the partial region); and
bonding the first substrate and the second substrate by contacting at least a part of the protrusion of the first substrate with a surface of the second substrate to form a contact region (Fig. 4, bonding the first substrate 301 and the second substrate 303 by contacting at least a part of the protrusion of the first substrate 303 with a surface of the second substrate 303 to form a contact region),  and enlarging the contact region (Fig, 5, the contact region is enlarged and finally, entire surface of substrates 301 contacts entire surface of substrates 303).  
Regarding to claim 26, Liu teaches a bonding device for bonding a first substrate and a second substrate, the bonding device comprising:
a holding section configured to hold the first substrate on a holding surface (Fig 3, holding section 101 configured to hold the first substrate 301 on a holding surface);
a forming section that includes a projection at least partially protruding from the holding surface of the holding section and is configured to form a protrusion at a partial region of the first substrate (Fig. 4, forming section that includes a projection at least partially protruding from the holding surface of the holding section 101 and is configured to form a protrusion at a partial region of the first substrate 301); and
a bonding section configured to bond the first substrate and the second substrate by contacting at least a part of the protrusion of the first substrate with a part of a surface of the second substrate to form a contact region (Fig. 4, bonding the first substrate 301 and the second substrate 303 by contacting at least a part of the protrusion of the first substrate 303 with a surface of the second substrate 303 to form a contact region) and enlarging the contact region by releasing hold of the first substrate (Fig. 5, column 8, lines 50-51, vacuum is released, the contact region is enlarged and finally, entire surface of substrates 301 contacts entire surface of substrates 303). 
Regarding to claim 27, Liu teaches the projection protrudes from the holding surface of the holding section by a predetermined fixed amount (Fig. 4).
Regarding to claim 28, Liu teaches a bonding device for bonding a first substrate and a second substrate, the bonding device comprising:
a forming section configured to form a protrusion at a partial region of the first substrate, the protrusion protruding by a constant amount from regions of the first substrate other than the partial region (Figs. 3-4); and
a bonding section configured to bond the first substrate and the second substrate by contacting at least a part of the protrusion of the first substrate with a part of a surface of the second substrate to form a contact region (Fig. 4, bonding the first substrate 301 and the second substrate 303 by contacting at least a part of the protrusion of the first substrate 303 with a surface of the second substrate 303 to form a contact region) and enlarging the contact region by releasing hold of the first substrate (Fig. 5, column 8, lines 50-51, vacuum is released, the contact region is enlarged and finally, entire surface of substrates 301 contacts entire surface of substrates 303).
Claims 17, 19-20, 22-23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugakawa et al. (U.S. Patent No. 9,741,595).
Regarding to claim 17, Sugakawa teaches a bonding method for bonding a first substrate and a second substrate, the bonding method comprising:
forming a protrusion at a partial region of the first substrate by holding the first substrate on a holding surface of a holding section, the holding surface being provided with a projection at least partially protruding from the holding surface (Fig. 17, forming protrusion at a partial region of the first substrate Wu by holding the first substrate on holding surface of a holding section 160, the holding surface being provided with a projection 201 at least partially protruding from the holding surface); and
bonding the first substrate and the second substrate by contacting at least a part of the protrusion of the first substrate with a surface of the second substrate to form a contact region (Fig. 17, bonding the first substrate Wu and the second substrate Wl by contacting at least a part of the protrusion of the first substrate with a surface of the second substrate to form a contact region), and enlarging the contact region (Fig. 18, the contact region is enlarged).
Regarding to claim 19, Sugakawa teaches the protrusion has a larger curvature than regions of the first substrate other than the partial region (Fig. 17).
Regarding to claim 20, Sugakawa teaches a bonding method for bonding a first substrate and a second substrate, the bonding method comprising:
providing a projection with a holding surface of a holding section, the projection at least partially protruding from the holding surface by a predetermined fixed amount (Fig. 17, providing projection with holding surface, which is bottom surface of holder 160, the projection 201 partially protruding from the holding surface by a predetermined fixed amount);
forming a protrusion at a partial region of the first substrate by holding the first substrate on the holding surface of the holding section (Fig. 17, protrusion at a partial region of the first substrate Wu by holding the first substrate on the holding surface of the holding section 160); and
bonding the first substrate and the second substrate by contacting at least a part of the protrusion of the first substrate with a surface of the second substrate to form a contact region (Fig. 17, bonding the first substrate Wu and the second substrate Wl by contacting at least a part of the protrusion of the first substrate with a surface of the second substrate to form a contact region), and enlarging the contact region (Fig. 17, the contact region is enlarged).
Regarding to claim 22, Sugakawa teaches the protrusion has a larger curvature than regions of the first substrate other than the partial region (Fig. 17).
Regarding to claim 23, Sugakawa teaches a bonding method for bonding a first substrate and a second substrate, the bonding method comprising:
forming a protrusion at a partial region of the first substrate, the protrusion protruding by a constant amount from regions of the first substrate other than the partial region (Fig. 17, forming a protrusion at a partial region of the first substrate Wu, the protrusion protruding by a constant amount from regions of the first substrate other than the partial region); and
bonding the first substrate and the second substrate by contacting at least a part of the protrusion of the first substrate with a surface of the second substrate to form a contact region (Fig. 17, bonding the first substrate Wu and the second substrate Wl by contacting at least a part of the protrusion of the first substrate with a surface of the second substrate to form a contact region),  and enlarging the contact region (Fig. 18, the contact region is enlarged).  
Regarding to claim 25, Sugakawa teaches the protrusion has a larger curvature than regions of the first substrate other than the partial region (Fig. 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent Application Publication No. 2015/0044786), as applied to claim 1 above, in view of Sugakawa et al. (U.S. Patent No. 9,741,595).
Regarding to claim 4, Huang teaches forming the protrusion comprises curving the partial region (Fig. 4). Huang does not explicitly disclose the protrusion has a larger curvature than regions of the first substrate other than the partial region. Sugakawa teaches forming the protrusion comprises curving the partial region such that the protrusion has a larger curvature than regions of the first substrate other than the partial region (Fig, 17, the protrusion (center) has a larger curvature than edge regions of the first substrate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang in view of Sugakawa to configure the protrusion having a larger curvature than regions of the first substrate other than the partial region in order to better secure the substrate to the holder. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent Application Publication No. 2015/0044786), as applied to claim 1 above, in view of Liu et al. (U.S. Patent No. 9,576,827).
Regarding to claim 8, Huang does not explicitly disclose the bonding the first substrate and the second substrate comprises starting enlarging the contact region after vibration in at least one of the first substrate and the second substrate stops after contacting the protrusion of the first substrate with the second substrate. Liu teaches the bonding the first substrate and the second substrate comprises starting enlarging the contact region after vibration in at least one of the first substrate and the second substrate stops after contacting the protrusion of the first substrate with the second substrate (column 8, lines 57-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang in view of Liu to start enlarging the contact region after vibration in at least one of the first substrate and the second substrate stops after contacting the protrusion of the first substrate with the second substrate in order to prevent forming of voids in bonding layer.
Regarding to claim 9, Huang teaches the bonding the first substrate and the second substrate further comprises releasing hold of the first substrate after contacting the protrusion of the first substrate with the second substrate (Fig. 5). Huang does not explicitly disclose inhibiting the contact region from enlarging by continuing holding a part of the first substrate until vibration in the released first substrate stops. Liu teaches inhibiting the contact region from enlarging by continuing holding a part of the first substrate until vibration in the released first substrate stops (column 8, lines 57-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang in view of Liu to inhibit the contact region from enlarging by continuing holding a part of the first substrate until vibration in the released first substrate stops in order to prevent forming of voids in bonding layer.
Regarding to claim 10, Huang does not explicitly disclose releasing hold of the first substrate at least in a region adjacent to the protrusion before contacting the protrusion of the first substrate with the surface of the second substrate. Liu teaches releasing hold of the first substrate at least in a region adjacent to the protrusion before contacting the protrusion of the first substrate with the surface of the second substrate (column 8, lines 47-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang in view of Liu to release hold of the first substrate at least in a region adjacent to the protrusion before contacting the protrusion of the first substrate with the surface of the second substrate in order to prevent wafer break.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828